Pratt, J.
The decision of the referee was as favorable to defendant as the case permitted. The price of goods was adopted in accordance with trie written estimate, and not according to the inflated valuation of the plaintiff. It is not denied that plaintiff attended the trials of the gun at defendant’s request, and it is not claimed that there was any agreement that the services should be gratuitous. No different value was suggested for that service than the one testified to by plaintiff, which we cannot say was exorbitant. The reference was assented to by defendant as a condition of postponement of the trial, and the order thereupon made was regular. Judgment affirmed, with costs. All concur.